Citation Nr: 9901678	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  98-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date for a 100 percent rating 
for psychoneurotic reaction, phobic type, anxiety and 
depression; bipolar disorder, prior to October 11, 1995.

2.  Entitlement to an effective date for a total rating for 
compensation purposes based upon individual unemployability, 
prior to November 29, 1996.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active military duty from May 1954 to April 
1963.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in New Orleans, 
Louisiana (hereinafter RO).


REMAND

A review of the record reflects an increased rating for the 
veterans psychiatric disorder was denied by the RO in 
February 1990.  This decision was not appealed, and therefore 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1997); 38 
C.F.R. § 3.156 (1998).  

The veterans formal claim for entitlement to a total rating 
for compensation purposes based upon individual 
unemployability was received by the RO on November 29, 1996.  
Received in January 1997 were copies of VA medical records 
showing treatment from October 11, 1995 to November 1996.  On 
October 11, 1995, the veteran was treated for psychiatric 
complaints.  In January 1998, the RO increased a 70 percent 
rating, which had been in effect for his psychiatric disorder 
to 100 percent, effective on October 11, 1995, the date of 
treatment at the VA outpatient clinic.  

A review of a VA psychiatric report, dated in February 1997, 
indicates that the veteran apparently had been receiving on 
going treatment at a VA facility for psychiatric problems 
prior to October 11, 1995.  The Board is of the opinion that 
these records should be obtained.

In accordance with the statutory duty to assist the veteran 
in the development of facts pertinent to his claim, the case 
is Remanded for the following actions:

1.  The RO should request the veteran to 
identify the dates and locations of all 
VA medical facilities where he has 
received treatment from February 1990 to 
October 10, 1995.  The RO should obtain 
all records, which are not on file.  He 
should be informed that he has the 
opportunity to submit additional evidence 
and arguments in support of his claim.

2.  The RO should request copies of all 
treatment records, including all hospital 
summaries, from the VA medical facilities 
located in Cleveland, Ohio, and 
Alexandria, Louisiana, covering the 
period from February 1990 to October 10, 
1995.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
the n be returned to the Board for appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
